



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Warren, 2016 ONCA 472

DATE: 20160614

DOCKET: C58949

Feldman, Benotto and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Joseph Blair Warren

Appellant

Joseph Blair Warren, in person

Tracy Kozlowski, for the respondent

Heard and released orally: June 6, 2016

On appeal from the sentence imposed on March 10, 2014 by
    Justice Frederic Campling of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant pled guilty to impaired driving causing death and driving
    without an interlock device contrary to court order.  Part of his sentence was
    a lifetime driving ban following 5 years in penitentiary.  This was his third
    impaired driving conviction.  Under s. 259(2)(a.1) of the
Criminal
Code
    of Canada
,

R.S.C. 1985, c. C-46, the trial judge has the
    discretion to impose any length of driving prohibition.  The trial judge
    imposed a lifetime prohibition.  He was aware this would affect the appellants
    employment prospects as he was a crane operator.

[2]

There is no basis to interfere with this decision.  We agree with it. 
    It is necessary for the protection of the public and consistent with authority
    of this court: see
R. v. Boukchev
(2003)
,
    177 O.A.C. 119; and
R. v. Cowl
, 2009 ONCA 347.

[3]

The appeal against sentence is dismissed.


